 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, therefore, that the warehouseman, truck drivers, and helpersemployed in connection with the Employer's operations at Florenceand Sheffield, Alabama, excluding sales clerks, the shipping clerk,repairmen, office and clerical employees, maids, professional employees,guards, and supervisors, constitute a unit appropriate for collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG,dissenting :I question the appropriateness of the warehouse unit found appro-priate by my colleagues, and would therefore dismiss the petition.TheMarshall Fieldprecedent (90 NLRB 1) seems to me more perti-nent than the earlierMontgomery Wardcited by the majority.Herethe record shows considerable interchange of functions between theemployees included and those omitted.Not only do the store em-ployees sometimes assist in the work performed by employees in theunit sought, but also-and more significantly-the latter spend a sub-stantial portion of their own time working in the stores.GENERAL DYESTUFF CORPORATIONandUNITED GAS, COKE AND CHEMICALWORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 2-RC-4344.July 8,1950Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before I. L. Broadwin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Employer and the Intervenor, Allied Trades Council,AFL, contend that an existing agreement is a bar to this proceeding.The Intervenor has been recognized as the bargaining representa-tive of the Employer's warehouse employees for a number of years.The most recent agreement covering these employees, dated December17, 1951, extends, for a 2-year period, the term of a 1-year agreementthat expired on December 1, 1951, and also continues in effect all theprovisions of the latter contract, with an additional proviso that the100 NLRB No. 6. GENERAL DYESTUFF CORPORATION73Intervenor shall have the right to negotiate with respect to wages andother monetary matters in January 1952 and again on December 1,1952.The Petitioner asserts that the 1951 agreement is not a bar because(1) it was actually signed sometime after December 20, 1951, thedate of the filing of the present petition, instead of on December 17,1951; (2) the 1951 contract is not a complete agreement; (3) aschism exists within the contracting union; and (4) the presentpetition was filed during the existence of a question concerning therepresentation of the warehouse employees that was raised by anotherpetition, pending at that time, filed by another labor organization.The record discloses the following sequence of events :On September 19, 1951, Truck Drivers Local Union No. 807, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, AFL, herein called the Teamsters, through itsattorneys, filed a petition with the Board seeking to represent theemployees here involved.The Regional Director for the SecondRegion scheduled a hearing on the Teamsters' petition, but on Decem-ber 7, 1951, advised all parties that the hearing had been postponedindefinitely.At sometime early in December, John E. Strong,president of the Teamsters, advised George Barasch, the Intervenor'spresident, that the Teamsters would withdraw its petition.And,at sometime between December 15 and 20, Strong informed the em-ployees that the Teamsters could not represent them.On December20, Strong advised the Board's Regional Office by letter that theTeamsters was withdrawing its petition as of December 10, andthat the Intervenor herein had been notified of such withdrawal.On January 2, 1952, the Teamsters' attorney filed a written requestto withdraw the petition, and the Regional Director approved thewithdrawal on January 7.In the meantime, the employees, having been informed that theTeamsters could not represent them, sought representation by thePetitioner.On December 19, 1951, the Petitioner wrote the Employerrequesting recognition as the bargaining representative.The Em-ployer replied, by letter dated December 20, that the Intervenor wasstill the employees' bargaining agent, and that the Teamsters waspetitioning for representation, a hearing on the Teamsters' petitionhaving been scheduled and then postponed.The letter suggestedthat the Petitioner should "proceed through the regular Board chan-nels."The Petitioner filed its petition in the present case on December20, 1951, the same day as the Employer's letter.Also early in December, and shortly after Barasch had been in-formed by Strong that the Teamsters would withdraw its petition,Barasch and Steven J. Bladek, the Employer's labor relations con-sultant, agreed by telephone to extend the Intervenor's contract in 74DECISIONSOF NATIONALLABOR RELATIONS BOARDthe manner described above.Thereafter Barasch and Bladek exe-cuted the agreement, extending the earlier contract, that is hereasserted as a bar.Although the agreement is dated December 17,1951, the date of its actual execution is in dispute.It is clear from the foregoing that the Teamsters' petition raiseda timely question concerning representation that was unresolved whenthe present petition was filed.Assuming, without deciding, that thepetition in this case was untimely filed with respect to the December17, 1951, agreement, it nevertheless will be processed because it wasfiled during the pendency of the Teamsters' timely petition.'Wetherefore find that the December 17, 1951, agreement does not consti-tute a bar to this proceeding.2A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.We find, substantially in accord with the agreement of the parties,that the following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All warehouse employees employed at the Employer's warehouselocated at 435 Hudson Street, New York City, excluding all office andclerical employees, watchmen, guards, professional employees, andall supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERMURDOCK,dissenting:I am unable to agree with the majority decision insofar as it at-tempts to distinguish this case from theMerchants Refrigerating'Humble Oil d Refining Co.,53 NLRB 116;Monroe Co-Operative Oil Company,86 NLRB95.Cf.Merchants Refrigerating Company,78 NLRB 528; andUnited States Tame Corpo-ration,79NLRB 1135.This case is distinguishablefrom both of the lattercases.In theMerchantscase, a decertificationpetitionwas filed after the automatic renewal date of asubsisting contract,but during the pendency of a timely representation petition.TheBoardthereafterpermitted withdrawal of the representation petition because there wereno intervenors whose rights might be prejudiced by such withdrawal,and dismissed thedecertification petition for the reason that the decertification petitioners were not pressingfor immediate action but were seeking an indefinite delay to enable them to attempt towork out an agreement concerning representationwiththe contracting union.InUnited States Timethe later,untimely,petition was filed more than 6 months afterthe earliertimely petitionhad been dismissed for failureto comply with the filingrequire-ments of theAct.The Board found that, although the laterpetitioner had been an inter-venor in the earlier case, it had lacked the showing of interest required of a petitioner,and therefore could not assert the equities of a petitionerwithrespect to the earlier peti-tions.Here, unlike theMerchantscase, the Petitioner is seeking an immediate election todetermine the question of representation.Further, unlike the situation inUnited StatesTime,the presentPetitionerhad presented designations in support of its separate petitionsufficient to indicate that it possessed substantial equities in any representation proceedingamong the Employer's employees as of the time when the earlier petition was pending.1 In view of this finding,we deem it unnecessary to resolve the other contract bar issuesraised by the Petitioner. GENERAL DYESTUFF CORPORATION75Companycase 3In attempting to distinguish the two cases the ma-jority assigns as the reason for the dismissal of the decertificationpetition in theMerchantscase the fact that the "decertification peti-tioners were not pressing for immediate action, but were seeking anindefinite delay to enable them to attempt to work out an agreementconcerning representation with the contracting union." 4Althoughthe circumstance adverted to above was one of the reasons the Boardpermitted the earlier timely filed petition to be withdrawn in theMerchantscase, it was not the ground upon which the dismissal ofthe decertification petition was predicated.The reason for the dis-missal is set forth in the concluding sentence of the Board's rationaleas follows :As the withdrawn petition no longer can be said to raise a ques-tion concerning representation, we find that the renewed contractbetween the Engineers and the Employer now operates as a barto the petition for decertification filed after the automatic re-newal date.As I read it, the decision in theMerchantscase stands for the proposi-tion that an existing contract renewed or entered into after the filingof a rival union petition subsequently withdrawn, operates as a barto a later petition filed after its execution but before the withdrawalof the earlier petition.Those are exactly the circumstances of thiscase.The Teamsters filed its petition on September 19. It then de-termined to withdraw its petition and so advised all interested parties,including the Board's Regional Office.On December 17 the Inter-venor and the Employer entered into a renewal agreement.On De-cember 20 the Petitioner .filed the petition herein.Thereafter, onJanuary 7 the Regional Director approved the Teamsters' writtenrequest to withdraw its petition.Applying the reasoning of theMer-chantscase, the withdrawn petition no longer raises a question con-cerning representation and therefore the contract between theIntervenor and the Employer constitutes a bar to the Petitioner'spetition filed after its execution, unless the contract is removed as abar for one of the other reasons urged by the Petitioner.Becausethey disposed of the contract-bar issue on this ground, my colleagues .found it unnecessary to pass upon the other reasons advanced by thePetitioner for holding the contract not a bar. In my opinion the de-cision herein should turn upon the resolution of those issues.MEMBER STYLEStook no part in the consideration of the above De-cision and Directionof Election.178 NLRB 528,4 See footnote1,supra.